Citation Nr: 0609241	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  97-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a claimed 
psychiatric disorder.  

2.  Entitlement to service connection for claimed 
hypertension.  

3.  Entitlement to an increased evaluation for the service-
connected recurrent callosity formation of the feet, 
currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased evaluation for the service-
connected post-operative residuals of the left ankle, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
October 1996, May 1997 and September 1998.  

The veteran's appeal also initially included the issue of 
service connection for gingivitis.  However, the RO granted 
service connection for this disorder in a June 2005 rating 
decision.  

The claims for increased evaluations for the service-
connected foot callus and left ankle disorders are addressed 
in the REMAND portion of this document.  They are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will take appropriate steps to notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The currently demonstrated generalized anxiety disorder 
is shown as likely as not to have been caused by stressful 
experiences during her period of service.  

2.  The veteran did not manifest hypertension in service or 
for many years thereafter.  

3.  The currently demonstrated hypertension is not shown to 
be due to any event or incident of the veteran's period of 
active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
psychiatric disability, diagnosed as generalized anxiety 
disorder, is not due to disease or injury that was incurred 
in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).  

2.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her comprehensive VA 
examinations addressing her claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in a May 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decisions.  However, those 
decisions were issued prior to enactment of VCAA.  

Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate her claim and assist her in developing relevant 
evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the absence of such notification is not prejudicial 
in this decision, involving only service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Also, certain chronic diseases, including psychoses and 
cardiovascular disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


III.  Psychiatric disorder

In this case, the Board finds that there is competent medical 
evidence supporting the veteran's claim.  

Of particular interest is the report of a June 2004 VA 
psychiatric examination, which revealed an Axis I diagnosis 
of generalized anxiety disorder.  The psychiatrist who 
conducted this examination reviewed the claims file, noted a 
history of moderate-to-severe anxiety disorder with episodic 
panic attacks and bouts of depression, and opined that "it 
[was] clear that these started while in the service and 
continued to worsen after her discharge."  

The examiner further noted that the main precipitant of this 
disorder was the high-stress situations that the veteran 
faced during guard duty in high-risk areas during service.  

The Board is aware that the veteran was not specifically 
treated for a psychiatric disorder during service and several 
post-service medical records indicate that her disorder is 
causally related to a back injury in 1980, subsequent to 
service.  

At the same time, there is no opinion or other evidence of 
record specifically contradicting the June 2004 VA 
examination opinion, which has very high probative value in 
view of the claims file review.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  

Moreover, the Board notes that the other service-connected 
disabilities appear to have contributed to hasten her 
psychiatric disorder.  In statements dated in January 1999 
and January 2000, a VA nurse indicated that the veteran had 
chronic anxiety and depression that "seem[ed] to be directly 
connected to her physical limitations."  

The nurse specifically cited to the veteran's progressively 
worsening ankles and consequent falls as physical limitations 
resulting in concern and frustration on her part.  See 
38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Overall, the evidence is in relative equipoise as to the 
veteran's claim.  By extending the benefit of the doubt to 
the veteran, service connection for generalized anxiety 
disorder is warranted.  



IV.  Hypertension

At entry into service in February 1976, the veteran reported 
a history of "[h]igh or low blood pressure," but the blood 
pressure reading from the corresponding examination was 
132/86, and hypertension was not noted.  

During service, the veteran was noted to have elevated blood 
pressure on several occasions, including 140/90 in May 1976, 
120/90 in June 1976, 130/90 in July 1977, 120/96 in September 
1977, and 130/90 in September 1978.  

She was not noted to have hypertension during service, and 
her January 1979 separation examination revealed blood 
pressure of 132/82.  The examination report was noted to be 
unremarkable as to the cardiovascular system.  

Following service, an April 1979 VA examination revealed 
blood pressure readings of 130/78, 136/80, and 132/76.  The 
veteran was noted to have elevated blood pressure of 140/100 
and 140/110 in May 1980.  

A diagnosis of presumably essential hypertension was first 
rendered in November 1980, following an automobile accident.  
Subsequent post-service treatment records reflect continued 
treatment for this disorder.  

In June 2004, the veteran underwent a VA examination with an 
examiner who revealed her claims file.  During this 
examination, the veteran reported that she developed high 
blood pressure during service but was not placed on 
hypertensive medications until the early 1980's.  The 
examiner concluded that the veteran's hypertension was not 
service connected, as there was no information in the claims 
file showing such a history of hypertension.  

While the Board is aware that the veteran was seen with 
sporadic high blood pressure readings in service, she was not 
diagnosed with hypertension at that time and had normal blood 
pressure at separation.  

Moreover, she was not diagnosed with hypertension in the year 
following service, and the noted VA examiner determined that, 
based on a claims file review, hypertension was not related 
to service.  

Currently, the only other evidence of record supporting the 
veteran's claim is her own lay opinion, as indicated in 
multiple lay statements.   The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, her lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hypertension, and 
it must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a generalized anxiety disorder is 
granted.  

Service connection for hypertension is denied.  




REMAND

The veteran was afforded a VA examination addressing her 
service-connected foot callus and left ankle disorders in 
June 2004.  However, the Board finds this examination to be 
inadequate.  

Notably, the veteran complained of "intense" pain in her 
feet during the examination.  However, the examiner, while 
noting normal range of motion of the ankles, did not discuss 
whether, and to what extent, the veteran's disorders were 
productive of functional loss due to pain, painful motion, 
incoordination, or additional disability during flare-ups.  

A definite description of such pain-related symptomatology is 
necessary in view of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996).  
Such considerations are particularly important in this case, 
as an October 2003 podiatry note indicates "symptomatic 
painful heels and ankles," with increased weakness and gait 
instability.  

The Board further notes that, in November 2005, the veteran 
submitted additional VA treatment records, reflecting 
treatment for the feet and ankles, but did not supplement 
these records with a signed waiver form.  

These records thus need to be considered by the RO prior to 
further Board action.  See 38 C.F.R. § 20.1304.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding her 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify her of 
the type of evidence that VA will seek to 
provide, inform her of the type of 
evidence that she is expected to provide, 
and request that she provide any and all 
relevant evidence currently in her 
possession.  The veteran should also be 
advised that an effective date for the 
award of benefits will be assigned if an 
increased evaluation is granted.  See 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (March 3, 2006).  

2.  The veteran should then be afforded a 
VA orthopedic examination, with an 
examiner who has reviewed her claims 
file, to determine whether and, if so, to 
what extent her service-connected 
calluses of the feet and left ankle 
disorder are productive of functional 
loss due to pain, painful motion, 
incoordination, or additional disability 
during flare-up periods.  The examiner 
should further provide range of motion 
findings and describe any other 
symptomatology shown on examination.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.  

3.  Then, the claims of entitlement to 
increased evaluations for the service-
connected recurrent callosity formation 
of the feet and post-operative residuals 
of the left ankle must be readjudicated.  
If the determination of either claim 
remains less than fully favorable, the 
veteran and her representative must be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


